Exhibit 10.3

 

ADDENDUM TO CHANGE IN CONTROL AGREEMENT

 

The Change in Control Agreement between SunGard Data Systems Inc. and the
Executive dated as of December 15, 2004 (“Change in Control Agreement”) is
supplemented by this Addendum. Capitalized terms used but not defined in this
Addendum have the meaning given to them in the Change in Control Agreement.

 

A. If the Spin-off is not completed by October 31, 2005 and, on or before
January 31, 2006, the Executive’s employment with the Company is terminated by
the Company without Cause or by the Executive for any reason or no reason, then
the Executive shall be entitled to 36 months of continuation of the Executive’s
then current base salary, paid in equal installments in accordance with the
Company’s then current payroll practices, as well as the continuation of group
health benefits at the Company’s expense for such 36-month period. If the
Executive receives salary and benefits continuation under this paragraph A, then
the Executive shall comply with the provisions of Section 6.3 of the Change in
Control Agreement during the 36-month continuation period.

 

B. If the Executive receives compensation and benefits under Section 4.1 of the
Change in Control Agreement, then the Executive shall not be eligible to receive
salary and benefits continuation under paragraph A of this Addendum. If the
Executive receives salary and benefits continuation under paragraph A of this
Addendum and then becomes eligible for compensation and benefits under Section
4.1 of the Change in Control Agreement, then any amounts due under Section 4.1
of the Change in Control Agreement shall be offset by the amounts received by
the Executive under paragraph A of this Addendum.

 

Witness the due execution hereof as of the Effective Date.

 

SunGard Data Systems Inc.

 

 

By: /s/ Cristóbal Conde                                       
                             

      Cristóbal Conde

      President and Chief Executive Officer

 

 

Executive:

 

 

/s/ Michael J. Ruane                                       
                                 

     Michael J. Ruane

     Senior Vice President-Finance and Chief Financial Officer